DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 8, 2022 has been entered.
 
Election/Restrictions
Applicant’s election with traverse of Group I (claims 1-9) in the reply filed on December 21, 2021 is acknowledged.
Claims 10-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
The traversal is on the ground(s) that the search and examination of the entire application would not place a serious burden on the Examiner.  This is not found persuasive because the search and examination of the entire application would place a serious burden on the Examiner since the class search for the features of the elected apparatus invention is not co-extensive with class search required for the features of the non-elected method invention.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 26-29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moriguchi (U.S. 2017/019997).
Referring to Figures 1-2 and paragraphs [0030]-[0051], Moriguchi discloses a plasma processing apparatus comprising: a chamber 11(par.[0032]); a substrate support 15 (par.[0032]); a radio-frequency power supply 16 configured to supply a radio-frequency power, in order to generate plasma from a gas in the chamber (par.[0035]); a power supply 18 configured to generate a positive voltage pulse and a negative voltage pulse, and which is electrically connected to the substrate support (par.[0037]); and a controller 20 (Fig. 2, par.[0038]-[0039]), wherein the controller is configured to control the power supply to: stop an application of a voltage pulse to the substrate support in a first time period during which plasma is being generated from an etching gas in the chamber (Fig. 2); apply a first voltage pulse which is a positive voltage pulse to the substrate support in a second time period during which the plasma is being generated from the etching gas in the chamber after the first time period, and wherein a first non-zero pulse after a start of plasma generation is the first voltage pulse which is the positive voltage pulse (Fig. 2); and apply a second voltage pulse which is a negative voltage pulse to the substrate support in a third time period during which the plasma is being generated from the etching gas in the chamber after the second time period, in order to etch the substrate placed on the substrate support (Fig. 2), and wherein the controller 20 is further configured to control the power supply to switch continuously from the positive voltage pulse of the first voltage pulse directly to the negative voltage pulse of the second voltage pulse, and the voltage pulse output by the power supply is repeatedly switched from the first voltage pulse in the second time period to the second voltage pulse in the third time period (Fig. 2, pars.[0038]-[0039]).

    PNG
    media_image1.png
    775
    878
    media_image1.png
    Greyscale

With respect to claim 26, the plasma processing apparatus according to Moriguchi further includes wherein the controller 20 is configured to control the power supply to first apply a zero voltage during the start of plasma generation and during the first time period, and to directly switch from the zero voltage to the positive voltage pulse of the first voltage pulse followed by the switch continuously from the positive voltage pulse of the first voltage pulse to the negative voltage pulse of the second voltage pulse (Fig. 2).
With respect to claim 27, the plasma processing apparatus according to Moriguchi further includes wherein the controller 20 is further configured to control the power supply to apply a zero voltage directly after the negative voltage pulse of the second voltage pulse, where the negative voltage pulse of the second voltage pulse resulted from the switch continuously from the positive voltage pulse of the first voltage pulse directly to the negative voltage pulse of the second voltage pulse, and the controller is further configured to control the power supply to apply the zero voltage before a second application of the positive voltage pulse of the first voltage pulse (Fig. 2, Note. As seen above, zero voltage is applied briefly before the second application of the positive voltage pulse).
With respect to claim 28, the plasma processing apparatus according to Moriguchi further includes wherein the controller is configured to control the power supply so that the second time period immediately follows the first time period such that the positive voltage pulse of first voltage pulse directly follows the stop of application of the voltage pulse, and wherein the controller is further configured to control the power supply so that after the switch continuously from the positive voltage pulse of the first voltage pulse directly to the negative voltage pulse of the second voltage pulse, power is directly switched from the negative voltage pulse of the second voltage pulse to the stop of application of the voltage pulse (Fig. 2).
With respect to claim 29, referring to Figures 1-2 and paragraphs [0030]-[0051], plasma processing apparatus comprising:  a chamber 11 (par.[0032]); a substrate support 15 (par.[0032]); a radio-frequency power supply 16 configured to supply a radio-frequency power, in order to generate plasma from a gas in the chamber (par.[0035]); a power supply 18 configured to generate a positive voltage pulse and a negative voltage pulse, and which is electrically connected to the substrate support (par.[0037]); and a controller 20 (Fig. 2, pars.[0038]-[0039]), wherein the controller is configured to control the power supply to: stop an application of a voltage pulse to the substrate support in a first time period during which plasma is being generated from an etching gas in the chamber (Fig. 2); apply a first voltage pulse which is a positive voltage pulse to the substrate support in a second time period during which the plasma is being generated from the etching gas in the chamber after the first time period (Fig. 2); and apply a second voltage pulse which is a negative voltage pulse to the substrate support in a third time period during which the plasma is being generated from the etching gas in the chamber after the second time period, in order to etch the substrate placed on the substrate support (Fig. 2), and wherein the controller 20 is further configured to control the power supply to switch continuously from the positive voltage pulse of the first voltage pulse directly to the negative voltage pulse of the second voltage pulse, and the voltage pulse output by the power supply is repeatedly switched from the first voltage pulse in the second time period to the second voltage pulse in the third time period wherein the controller is further configured to control the power supply so that the second time period immediately follows the first time period such that the positive voltage pulse of first voltage pulse directly follows the stop of application of the voltage pulse (Fig. 2), and wherein the controller 20 is further configured to control the power supply so that after the switch continuously from the positive voltage pulse of the first voltage pulse directly to the negative voltage pulse of the second voltage pulse, power is directly switched from the negative voltage pulse of the second voltage pulse to the stop of application of the voltage pulse (Fig. 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2-6 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moriguchi (U.S. 2017/019997) in view of Kim et al. (U.S. 2016/0056017).
The teachings of Moriguchi have been discussed above.
With respect to claim 2, Moriguchi is silent on controller is configured to control the power supply so that an absolute value of the first voltage pulse is smaller than an absolute value of the second voltage pulse.
Referring to Figure 2 and paragraph [0058], Kim et al. teach a plasma processing apparatus includes wherein the controller 282 is configured to control the power supply so that an absolute value of the first voltage pulse is smaller than an absolute value of the second voltage pulse, a magnitude of positive pulse PP1 is smaller than a magnitude of the negative pulse NP1 in order to achieve the desired plasma conditions for substrate processing (par.[0112]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to operate the controller of Moriguchi to control the power supply so that an absolute value of the first voltage pulse is smaller than an absolute value of the second voltage pulse, a magnitude of positive pulse PP1 is smaller than a magnitude of the negative pulse NP1 as taught by Kim et al. in order to achieve the desired plasma conditions for substrate processing.
With respect to claim 3, Moriguchi is silent on wherein the controller is configured to control the power supply so that a time length of the third time period is equal to or shorter than a sum of a time length of the first time period and a time length of the second time period.
Referring to Fig. 2A and paragraphs [0059]-[0060], Kim et al. teach a plasma processing apparatus further includes wherein the controller 282 is configured to control the power supply so that a time length of the third time period ND is equal to or shorter than a sum of a time length of the first time period FD and a time length of the second time period PD (i.e. time length is controlled by controller 282) in order to achieve the desired plasma conditions for substrate processing.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to operate the controller of Moriguchi to control the power supply so that a time length of the third time period is equal to or shorter than a sum of a time length of the first time period and a time length of the second time period as taught by Kim et al. in order to achieve the desired plasma conditions for substrate processing.  
 With respect to claim 4, the plasma processing apparatus of Moriguchi in view of Kim et al. further includes wherein the controller 282 is configured to control the power supply so that the time length of the third time period ND is 10 sec or shorter (Kim et al.-par.[0059]).
With respect to claim 5, the plasma processing apparatus of Moriguchi in view of Kim et al. further includes wherein the controller 282 is configured to control the power supply so that the time length of the second time period PD is equal to or shorter than the time length of the first time period FD (Kim et al.-Fig. 2A, pars.[0059]-[0060], time length is controlled by controller 282). 
With respect to claim 6, the plasma processing apparatus of Moriguchi in view of Kim et al. further includes wherein the controller 282 is configured to control the power supply so that the power supply repeats the stop of the application of the voltage pulse to the substrate support in the first time period, the application of the first voltage pulse to the substrate support in the second time period, and the application of the second voltage pulse to the substrate support in the third time period (Kim et al.-Fig. 2A, par.[0063], pulse cycle is controlled by controller 282). 
With respect to claim 21, the plasma processing apparatus of Moriguchi in view of Kim et al. further includes wherein the controller is configured to control the plasma processing apparatus so that an end time of the first voltage pulse is identical to a start time of the second voltage pulse (Kim et al.-Fig. 2A, pars.[0059]-[0060], start and end times are controlled by controller 282). 
With respect to claim 22, the plasma processing apparatus of Moriguchi in view of Kim et al. further includes wherein the controller is configured to control the power supply to:  apply a third voltage pulse which is a negative voltage pulse in a fourth time period after repeatedly switching from the first voltage pulse in the second time period to the second voltage pulse in the third time period, and a time length of the fourth time period is longer than a time length of the third time period, and wherein a first application of the third voltage pulse in the fourth time period is after the repeatedly switching from the first voltage pulse to the second voltage pulse (Moriguchi- Fig 2, Kim et al.-Fig. 2A, pars.[0059]-[0060], time length is controlled by controller 282).
Claim(s) 7-9, 20, and 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moriguchi (U.S. 2017/019997) in view of Kim et al. (U.S. 2016/0056017) as applied to claims 2-6 and 21-22 above, and further in view of Mao et al. (U.S. 2013/0048606).
With respect to claim 7, the plasma processing apparatus of Moriguchi et al. in view of Kim et al. further includes wherein the controller is further configured to control the power supply is further configured to:  apply a third voltage pulse which is a negative voltage pulse NP1, 285n to the substrate support in a fourth time period ND during which plasma is being generated from a plasma gas in the chamber; further stop the application of the third voltage pulse to the substrate support in a fifth time period SD during which the plasma is being generated from the plasma gas in the chamber after the fourth time period; and apply a fourth voltage pulse which is a positive voltage pulse PP1, 285p to the substrate support in a sixth time period PD during which the plasma is being generated from the plasma gas in the chamber after the fifth time period, and a time length of the fourth time period is longer than a sum of a time length of the fifth time period and a time period (Moriguchi-Fig. 2, pars.[0043]-[0051], Kim et al.-Fig. 2A, pars.[0059-[0060], time period is controlled by controller 282 and hence an infinite amount of time periods can be generated). 
Kim et al. is silent on using a cleaning gas.
Referring to paragraphs [0039]-[0047], Mao et al. teach that it is conventionally known in the art to provide a cleaning gas to the chamber, after a substrate processing, in order to provide in-situ cleaning of the interior of the chamber.  Hence, it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the plasma processing chamber of Moriguchi in view of Kim et al. with a cleaning gas as taught by Mao et al. in order to provide in-situ cleaning of the interior of the chamber.  Furthermore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use a controller to provide a cleaning gas in a fourth, fifth, and sixth time period in order to provide in-situ cleaning of the interior of the chamber.   
With respect to claim 8, the plasma processing apparatus of Moriguchi in view of Kim et al. further includes wherein the time length of the fourth time period is longer than the time length of the third time period (Kim et al.-Fig. 2A, pars.[0059]-[0060], time length is controlled by controller 282).
With respect to claim 9, the plasma processing apparatus of Moriguchi in view of Kim et al. further includes wherein the power supply repeats the application of the third voltage pulse to the substrate support in the fourth time period, the stop of the application of the third voltage pulse to the substrate support in the fifth time period, and the application of the fourth voltage pulse to the substrate support in the sixth time period (Kim et al.-Fig. 2A, par.[0063], pulse cycle is controlled by controller 282).
With respect to claim 20, the plasma processing apparatus of Moriguchi in view of Kim et al. and Mao et al. further includes wherein the controller is configured to control the plasma processing apparatus to provide a workpiece substrate on the substrate support during the first, second and third time periods, and to provide a dummy substrate or no substrate on the substrate support after the third time period, so that the dummy substrate or no substrate is on the substrate support during the fourth, fifth and sixth time periods (i.e. Mao et al. use a dummy substrate during the cleaning process pars.[0039]-[0047]).
With respect to claim 23, the plasma processing apparatus of Moriguchi in view of Kim et al. and Mao et al. further includes wherein the controller is configured to control the plasma processing apparatus so that a workpiece substrate is placed on the substrate support during repeatedly switching from the first voltage pulse in the second time period to the second voltage pulse in the third time period, and so that during the application of the third voltage pulse in the fourth time period either a dummy substrate or no substrate is present on the substrate support (i.e. Mao et al. use a dummy substrate during the cleaning process pars.[0039]-[0047]).
With respect to claim 24, the plasma processing apparatus of Moriguchi in view of Kim et al. and Mao et al. further includes wherein the controller is configured to control the plasma processing apparatus so that a plasma of a cleaning gas is provided in the chamber during the fourth time period (Mao et al.-pars.[0039]-[047]).
With respect to claim 25, the plasma processing apparatus of Moriguchi in view of Kim et al. and Mao et al. further includes wherein the controller is configured to control the plasma processing apparatus so that a plasma of a cleaning gas is provided in the chamber during the fourth time period (Mao et al.-pars.[0039]-[047]).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 8-12 of U.S. Patent No. 11,387,077.  Although the claims at issue are not identical, they are not patentably distinct from each other.
Referring to claims 1-5 and 8-12, U.S. Patent No. 11,387,077 discloses a plasma processing apparatus comprising: a chamber; a substrate support; a radio-frequency power supply configured to supply a radio-frequency power, in order to generate plasma from a gas in the chamber; a power supply configured to generate a positive voltage pulse and a negative voltage pulse, and which is electrically connected to the substrate support; and a controller, wherein the controller is configured to control the power supply to: stop an application of a voltage pulse to the substrate support in a first time period during which plasma is being generated from an etching gas in the chamber; apply a first voltage pulse which is a positive voltage pulse to the substrate support in a second time period during which the plasma is being generated from the etching gas in the chamber after the first time period, and wherein a first non-zero pulse after a start of plasma generation is the first voltage pulse which is the positive voltage pulse; and apply a second voltage pulse which is a negative voltage pulse to the substrate support in a third time period during which the plasma is being generated from the etching gas in the chamber after the second time period, in order to etch the substrate placed on the substrate support, and wherein the controller is further configured to control the power supply to switch continuously from the positive voltage pulse of the first voltage pulse directly to the negative voltage pulse of the second voltage pulse, and the voltage pulse output by the power supply is repeatedly switched from the first voltage pulse in the second time period to the second voltage pulse in the third time period.
Response to Arguments
Applicant’s arguments have been considered but are moot because of new reference Moriguchi’997 teach wherein a first non-zero pulse after a start of plasma generation is the first voltage pulse which is the positive voltage pulse and the power supply switches continuously from the positive voltage pulse of the first voltage pulse directly to the negative voltage pulse of the second voltage pulse.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Yatsuda’081 teach wherein a first non-zero pulse after a start of plasma generation is the first voltage pulse which is the positive voltage pulse.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle CROWELL whose telephone number is (571)272-1432. The examiner can normally be reached Monday-Thursday 10:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michelle CROWELL/Examiner, Art Unit 1716

/SYLVIA MACARTHUR/Primary Examiner, Art Unit 1716